Case 1:20-cv-00468-KD-B Document 28 Filed 09/21/21 Page 1 of 1   PageID #: 757




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


ANETRA LEWIS,                        *
                                     *
        Plaintiff,                   *
                                     *
vs.                                  * CIVIL ACTION NO. 20-00468-KD-B
                                     *
KILOLO KIJAKAZI,                     *
Acting Commissioner of               *
Social Security,                     *
                                     *
      Defendant.                     *

                                    ORDER

      After due and proper consideration of the issues raised, and

there     having     been   no   objections    filed,    the     report   and

recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(l)(B) and dated September 3, 2021 (Doc. 27), is ADOPTED as

the opinion of this Court.

      DONE this 21st day of September 2021.



                                   s/ Kristi K. DuBose
                                   CHIEF UNITED STATES DISTRICT JUDGE
